Decree affirmed. This is an appeal by the widow, of Thomas G. Sadler, late of Attleboro, from a decree allowing his will. The case was heard by a judge of probate, who made a report of the material facts found by him. The only issue was whether there had been undue influence by a son of the testator by a previous marriage. The reported evidence shows that the decision of the judge was amply justified, if not required. The reason for this appeal will be found in Sadler v. Industrial Trust Co., ante, 10, where instructions are sought with reference to a possible waiver of the will by the widow. See G. L. (Ter. Ed.) c. 191, § 15.